Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Cheol KWAK, Reg. No. 69,316 on July 28, 2022.
3.	The application has been amended as follows: Withdrawn claims 9-20 are canceled. 

Allowable Subject Matter
4.	Claims 1-8, filed on 06/29/2022, are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the present invention distinguishes over the prior arts of record in that the closest prior arts of record, the Examiner found neither prior art cited in its entirely, nor based on the prior art of record, found any motivation to combine any of said prior art references which anticipates, teaches, discloses or suggests the subject matter of amended independent claim 1.
Noebauer et al. (US 20150134764 A1) closest prior art of record discloses a master clock to send out synchronization messages at a specific of the master clock, wherein the send time of the master clock is transmitted to the slave clock by the synchronization message. Noebauer further discloses the slave node sends out a first response message after receiving the synchronization message, and the time at which it is received is recorded in the master node and is sent back to the slave node by the master node as a Delay Response message, in which slave node is then determined the transmission delay for a message between the master node and the slave node (see at least para. 15, 23). Other cited prior arts of record, such Yang (US 20150146713 A1) discloses the slave device extracts, from the time synchronization response, a time stamp of sending the time synchronization request PDU, and combines the extracted time stamp with the time stamp of receiving the time synchronization response PDU to calculate a packet transmission delay. the slave device extracts the standard data and time as well as the packet transmission delay to obtain actual standard date and time (see at least para. 81-83). Voeh’s reference (US 6199169 B2) discloses a time offset calculated is intended to represent the difference between a first time clock included in a master node and a second time clock included in slave node. The master node then compares the calculated adjustment to determine if it is less than zero. If the calculated adjustment is less than zero, the second time clock within the slave node lags behind the first time clock within the master node (see at least col 6, lines 54-67). 
Noebauer et al., Yang, and Voeh fail to anticipate, teach, suggest or disclose “receiving a second response message from the second communication node, the second response message including a second synchronization offset indicating a difference between the first local time and a second reference time of a third communication node operating as a GM node; and comparing the first synchronization offset and the second synchronization offset; in response to determining that the first synchronization offset is equal to or less than the second synchronization offset, determining the first communication node as a new reference GM node; and in response to determining that the first synchronization offset is larger than the second synchronization offset, determining the second communication node as a new reference GM” in conjunction with all structures performing corresponding functions of claim 1.
Dependent claims 2-8 depending on amended independent claim 1 directly or indirectly, are also allowable on the basis as the amended independent claim 1 as well as for further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466